Citation Nr: 1618902	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the prior decision finding the appellant's character of discharge for the period of service from July 1999 to November 2000 is a bar to entitlement to VA compensation benefits related to that period of service

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4. Entitlement to service connection for a right foot disability to include pes planus and plantar fasciitis.

5. Entitlement to service connection for a left foot disability to include pes planus and plantar fasciitis of the left foot.

6. Entitlement to service connection for radiculopathy of the right lower extremity to include the right hip and right ankle.

7. Entitlement to service connection for lumbar strain.

8. Entitlement to service connection for a psychiatric disability to include as secondary to right and left knee disabilities.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The Veteran served on active duty from March 1999 to May 1999, and from July 1999 to November 2000, but that second period of service is the subject of appeal as to whether the Veteran's character of discharge is a bar to entitlement to VA compensation benefits related to that period of service.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case has since been transferred to the RO in Winston-Salem, North Carolina, based on a change of address of the Veteran.

The Veteran testified before a Decision Review Officer at the RO in April 2011.  A transcript of the hearing is of record.  While the Veteran request and was scheduled for a Travel Board hearing in July 2015, with appropriate notice of that hearing provided, the Veteran failed to appear for that hearing without a reason provided for failing to appear.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The Board notes that the RO in an October 2001 decision denied service connection for right and left knee disabilities based on absence of supporting evidence of any disability of either knee.  Efforts to obtain service records were also unsuccessful up to that time.  The Veteran did not timely appeal the decision, not filing a notice of disagreement until May 2004.  38 C.F.R. §§ 20.200, 20.302 (2015).   

Following the October 2001 denial, service treatment and examination records were added to the record in March 2014.  These records are pertinent to the Veteran's claim for service connection for right and left knee disabilities, because they support onset or aggravation of right and left knee disabilities during service between March 1999 and May 1999.  Therefore, reconsideration of the prior denials is in order.  See 38 C.F.R. § 3.156(c)(1).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is unfortunate, the Board finds that additional development is required prior to adjudication of the Veteran's claims. 

Character of Service for Second Period of Service

The RO in that August 2005 administrative decision found the Veteran's period of service from July 1999 to November 2000 dishonorable based on his accepting an undesirable discharge to escape trial by general court martial.  38 C.F.R. § 3.12(d)(1) (2015).  In response to a timely notice of disagreement, the Huntington, West Virginia, RO, issued an August 2006 statement of the case.  However, the Veteran did not timely appeal that determination and it became final. 

The Veteran thereafter sought to reopen the character of service issue, and the RO in January 2012 informed that the determination remained unchanged because new and material evidence was not received to overturn the decision.  In January 2012 the Veteran submitted a timely notice of disagreement (NOD) with this second determination.  The RO has yet to issue a statement of the case (SOC) responsive to the NOD on the claim to reopen this issue.  As such, the issue of whether new and material evidence has been submitted to reopen the prior decision finding the appellant's character of discharge for the period of service from July 1999 to November 2000 is a bar to entitlement to VA compensation benefits related to that period of service must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Claims for Service Connection for Radiculopathy of the Right Lower Extremity to Include the Right Hip and Right Ankle, and Lumbar Strain

The Veteran's claims for service connection for bilateral pes planus and plantar fasciitis, radiculopathy of the right lower extremity to include the right hip and right ankle, and lumbar spine all relate to asserted injuries occurring during the Veteran's second period of service from July 1999 to November 2000.  Hence these claims are intertwined with the remanded request for reconsideration or to reopen the character of service issue for that period of service, and therefore must also be remanded.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  The radiculopathy, right hip, right ankle, and lumbar spine claims are based, at least in part, on injuries sustained when struck by a slow moving vehicle when on foot in January 2000.  

Claims for Bilateral Knee Disabilities, Bilateral Pes Planus and Plantar Fasciitis

At the Veteran's service enlistment examination in December 1998, the Veteran's lower extremities were found to be normal with the exception of pes planus noted of the feet and a history of hairline fracture of the right lower leg, with no condition of the knees identified.  

In service in April 1999 the Veteran was seen for complaints of right knee pain of three weeks' duration following a fall onto his knee while running.  Conservative treatment with Naprosyn did not relieve symptoms.  A history was noted of a wrestling injury at age 12 with twisting and effusion in the right knee, with a history of wearing a brace following that prior injury.  Treatment in service including rest and medication failed to improve the condition, with persistent right knee pain and antalgic gait. 

In May 1999 the Veteran received treatment for pain in both knees and both feet of four weeks' duration.  While both knees were symptomatic with swelling and discoloration as well as positive grind and compression tests, the right knee also showed degenerative joint disease on x-ray.  A follow up evaluation in May 1999 diagnosed degenerative joint disease in both knees. 

An Entrance Physical Standards Board (EPSBD) report dated in May 1999 noted that the Veteran currently had unrelenting right knee pain without relief from limited duty profile physical therapy, or non-steroidal anti-inflammatory drugs.  The Veteran then reported that he had hurt the knee 11 years ago.  X-rays were noted to show multiple changes, and degenerative joint disease of the knee was diagnosed.  Separation from service was recommended on the basis of failure to meet procurement standards. 

A May 1999 service action indicates that the Veteran is separated from service due to a knee condition. 

In the second period of service, in August 1999, the Veteran was treated for bilateral knee pain.  He was diagnosed with knee pain secondary to overuse, treated with Naprosyn and returned to duty. 

The Veteran was afforded a VA examination in October 2007 addressing the right knee only.  The examiner noted that the Veteran was only in the Army for two months, completing only six weeks of basic training prior to being discharged for a knee disability which existed prior to service, and further noted that he was able to join the Navy two months later and complete basic training in the Navy.  The examiner reviewed current x-rays showing mild degenerative changes in the right knee, and opined that it was not at least as likely as not that the Veteran's right knee condition was permanently aggravated by his period of Army service from March 1999 to May 1999.  

However, because the Veteran's bilateral knee disabilities were not noted upon service entrance, a presumption of soundness applies, which cannot be overcome without clear and mistakable evidence both that the condition existed prior to service and that it was not aggravated during service.  38 U.S.C.A. § 1111 (West 2014).  A new VA examination is required to address this question for each knee, because arthritis of each knee was diagnosed in service in May 1999.  

The pes planus and plantar fasciitis claims are based, at least in part, on injuries sustained or aggravation of pre-existing pes planus (noted as asymptomatic on service entrance examination from the Veteran's first period of service), for which he received treatment for symptomatic disability during his first period of service in May 1999.  The Veteran has not been afforded a VA examination addressing his bilateral pes planus and plantar fasciitis, and this must be done, including addressing whether the pes planus, which was noted on service entrance to the first period of service, was aggravated in service, and whether for the plantar fasciitis, which was not, is causally related to service. 

Psychiatric Disability

The Veteran's authorized representative at his hearing asserted that he was claiming a psychiatric disorder as secondary to his claimed lower extremity conditions and back condition.  The Veteran has otherwise in the course of appeal claimed his psychiatric disability secondary to claimed knee disabilities.  Hence the psychiatric disability claim is intertwined with other service connection claims the subject of remand, and therefore must also be remanded.  Harris.  

TDIU

The TDIU claim is also intertwined with the claims for service connection, since it is based on service-connected disabilities.  38 C.F.R. § 4.16 (2015); Harris.  The Veteran is not currently service connected for any disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should issue a Statement of the Case on the issue of whether new and material evidence has been submitted to reopen the prior decision finding the appellant's character of discharge for the period of service from July 1999 to November 2000 is a bar to entitlement to VA compensation benefits related to that period of service.  The RO should inform the Veteran of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal of the issue, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran, to address the etiology of his claimed right and left knee disabilities, and right and left pes planus and plantar fasciitis.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Knees:  Following a review of the relevant records and lay statements, the examiner should:

(a) Identify any right or left knee disability that is currently shown or that has been present at any time during the period of the claim;

(b) For each knee disability identified, proffer an opinion whether there is a 50 percent or better probability that the disability was present in the service period from March 1999 to May 1999, and if so, an opinion as to whether the disability both (i) clearly and unmistakably existed prior to that period of service and (ii) clearly and unmistakably did not undergo a permanent increase in severity as a result of that period of service.  

Feet:  Following a review of the relevant records and lay statements, the examiner should:

(a) Identify any right or left foot disability (to include pes planus and/or plantar fasciitis) that is currently shown or that has been present at any time during the period of the claim;

(b)  Following a review of the relevant records and lay statements, with respect to pes planus of each foot, should state an opinion whether there is a 50 percent or better probability that the disability underwent a permanent increase in severity as a result of the period of service from March 1999 to May 1999.

(c) For each foot disability (other than pes planus) identified, proffer an opinion whether there is a 50 percent or better probability that the disability was present during the service period from March 1999 to May 1999 or is otherwise causally related to that period of service, and if so, an opinion as to whether the disability both (i) clearly and unmistakably existed prior to that period of service and (ii) clearly and unmistakably did not undergo a permanent increase in severity as a result of that period of service.  

Second Period of Service:  If the RO finds that the second period of service from July 1999 to November 2000 was not dishonorable, then the examiner should also separately with respect to each knee, for each disability of that knee present during the period of the claim, state an opinion whether there is a 50 percent or better probability that the disability was present in the service period from July 1999 to November 2000, and if so, an opinion as to whether the disability both clearly and unmistakably existed prior to that period of service and clearly and unmistakably did not undergo a permanent increase in severity as a result of that period of service.  

Additionally, if the RO finds that the second period of service from July 1999 to November 2000 was not dishonorable, then the examiner should also separately with respect to pes planus of each foot, state an opinion whether there is a 50 percent or better probability that the disability underwent a permanent increase in severity as a result of that period of service.

Additionally, if the RO finds that the second period of service from July 1999 to November 2000 was not dishonorable, then the examiner should also separately with respect to any plantar fasciitis of each foot present during the period of the claim, state an opinion whether there is a 50 percent or better probability that the disability developed during that period of service or is otherwise causally related to that period of service.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  Specifically, the examiner should discuss the Veteran's reports of disabilities with the knees and feet beginning with activities in service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The RO or the AMC should also undertake any other indicated development. 
 
5. Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




